DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), and Sato et al. (2012/0329920).
Regarding claims 1, 5, 6, 11 and 15:  Luo et al. teach a composition comprising 49% of a polyarylene sulfide having a chlorine content of less than about 400 ppm [0057], 0.2% of a mercapto silane coupling agent, and 50% of a glass fiber and mica 
Luo et al. fail to teach para-phenylene-diisocyanate.
However, Yonezawa et al. teach adding 0.01 to 30 parts by weight of para-phenylene diisocyanate as a hydrolysis resistant additive for composition comprising polyarylene sulfide [0039, 0040, 0042].  Sato et al. teach adding 0.01 to 8 parts by weight of para-phenylene diisocyanate as a hydrolysis resistant additive for composition comprising polyarylene sulfide [0024, 0040, 0175, 0176].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 8 parts by weight of para-phenylene diisocyanate as taught by Yonezawa et al. and Sato et al. to the composition of Luo et al.  to improve the hydrolysis resistance of the composition. 
	Regarding claim 3:  Luo et al. teach 3-mercaptopropyltrimethoxysilane [0124; Table 1].
	Regarding claim 8:  Luo et al. teach an average diameter of about 5 to about 15 microns, and a length of from about 0.5 to 5.0 mm [0066-0067].
	Regarding claim 9:  Glass fibers are selected from the options of claim 6.
	Regarding claim 12:  Luo et al. teach a tensile strength of 125 MPa as measured by ASTM D 638 [0019; Examples].
	Regarding claim 13:  Luo et al. teach a molded article [Examples].
	Regarding claim 14:  Luo et al. teach an article that is a part of an automotive engineering thermoplastic assembly [0089].  


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), and Sato et al. (2012/0329920) as applied to claim 1 above further in view of Kim et al. (2012/0329983).
Luo et al. fail to teach the claimed weight ratio.
However, Kim et al. teach that the claimed weight ratio [0008] produces a polyarylene sulfide wherein the molecular weight of the polymer chains included in the polyarylene sulfide may be uniformalized, and the content of polymer chains having too large or too small molecular weights may be decreased. Namely, the molecular weight distribution of the polymer chains included in the polyarylene sulfide may become symmetric.  For this reason, as polyarylene sulfide has proper flowability and may exhibit excellent processability even at low temperature, and the content of polymer chains having too low molecular weight is decreased, overly increase in the flowability of polyarylene sulfide or flash or burr generation during molding may be reduced.  Furthermore, due to the existence of the arylene disulfide repeat unit, the melting point of the polyarylene sulfide may be lowered, and thus, the processability of the polyarylene sulfide may become more excellent. In addition, since processing temperature may be lowered during molding due to the decreased melting point of the polyarylene sulfide, outgassing may be reduced to further improve properties of the polyarylene sulfide. Thus, the polyarylene sulfide may exhibit excellent properties and processability, and simultaneously minimize flash or burr generation, and thus, it may be satisfactorily molded into products requiring molding accuracy [0016-0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed weight ratio as taught by Kim et . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), and Sato et al. (2012/0329920) as applied to claim 6 above further in view of Ninokura (JP 2004-091504).
Luo et al. fail to teach a polycarbodiimide.
However, Ninokura teaches that adding a polycarbodiimide to a polyarylene sulfide resin composition provides excellent moisture resistance, chemical resistance, and improved reliability in long-term use [0006-0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polycarbodiimide as taught by Ninokura to the composition of Luo et al. to provide excellent moisture resistance, chemical resistance, and improved reliability in long-term use

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), and Sato et al. (2012/0329920) as applied to claim 1 above further in view of Audenaert et al.  (WO 2000/073235).
Luo et al. teach that their glass fibers are treated with a sizing agent [0069].
Luo et al. fail to specify a surface treatment agent.
However, Audenaert et al. teaches a urethane/amino silane sizing agent for glass fibers that provides good mechanical and thermal properties (pages 1 and 3).  Audenaert et al. teach that the sized glass fibers are suitable for polyarylene sulfide compositions (page 4).
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), and Sato et al. (2012/0329920) as applied to claim 6 above further in view of Koyanagi (2015/0080507).
Luo et al. teach 20 wt% glass fiber, 30 wt% mica, and a pigment [0085; Table 1].
Luo et al. fail to teach calcium carbonate and the amount of pigment.
However, Koyanagi teaches that calcium carbonate can be used interchangeably with mica [0033] in an analogous composition.  Koyanagi teaches using 0.01 to 1000 parts of a colorant [0035-0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium carbonate as taught by Koyanagi in place of mica in the examples of Luo et al.  It is a simple substitution of one known element for another to obtain predictable results.  It would have been obvious to use 0.01 to 1000 parts by weight of pigment as taught by Koyanagi in the composition of Luo et al., and to optimize the amount added, for the desired color of the composition.  


Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763